                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

FRED MALOLEY,

                    Plaintiff,                           4:18CV3160

      vs.
                                                            ORDER
WILBUR-ELLIS COMPANY, LLC;

                    Defendant.


      This action was initially filed in the District Court of Dawson County,
Nebraska, and was removed to this forum. Plaintiff has moved to change the trial
location to North Platte, Nebraska. (Filing No. 10). For the reasons discussed
below, this unopposed motion will be granted, and this case will be tried in North
Platte, Nebraska.


      Under the court’s local rules, when deciding the place of trial “the judge
shall consider the convenience of litigants, witnesses and counsel,” NECivR.
40.1(b)(1), with the convenience of the litigants and witnesses generally afforded
greater weight than the convenience of counsel. Bank of Beaver City v.
Southwest Feeders, L.L.C., No. 4:10CV3209, 2011 WL 116863, at *1 (D. Neb.
Jan. 13, 2011).


      Here, the events at issue occurred in Dawson County, Nebraska, which is
much closer to North Platte than to Lincoln, Nebraska. The Plaintiff lives in
Dawson County, and his witnesses live and work closer to North Platte than
Lincoln. His counsel is located 100 miles closer to the North Platte court location
than the Lincoln federal building. (Filing No. 11-1).
      Having considered the convenience of litigants, witnesses, and counsel as
supported by the evidence of record, the court finds that, on balance, North
Platte is the proper location for the trial of this case.

      Accordingly,

      IT IS ORDERED:

      1)     The motion to change the trial location, (Filing No. 10), is granted.

      2)     The trial of this case will be held in North Platte, Nebraska.

      December 28, 2018.


                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge




                                            2
